DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings files 7/21/2022 are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are unclear if they are independent or dependent claims. This is evidenced by the claim fee sheet treating them as dependent claims, BUT written with new preambles (as sign of being independent) to the claims changing the claim type from a method claim to a controller or computer program product. The preamble of claims 20 and 23 denotes that they are independent as they attempt to change the claim type from a method type to a controller or computer product. The claims 20 and 23 have two preambles (the preamble associated with 20 and 23 and the preamble associated with claim 1) this makes it unclear if claim 20 and 23 are method claims or controller and computer program product claims.  Applicant is invited to make the claims independent and pay the appropriate fees.
The dependent claims 21 and 22 are similarly rejected as claim 20.
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Claim 17 and claim 23 are alleged to be clearly dependent. Applicant produces a mere assertion that the form is acceptable format. There is a degree of flexibility in the form a claim is drafted. However, the claims must still conform to the clarity requirement of 112(b). This format has clarity issues which make it unclear as to the type of claim resulting from the combination of preambles. The preamble of claims 20 and 23 denotes that they are independent as they attempt to change the claim type from a method type to a controller or computer product. The claims 20 and 23 have two preambles (the preamble associated with 20 and 23 and the preamble associated with claim 1) this makes it unclear if claim 20 and 23 are method claims or controller and computer program product claims. Further, this appears to be wordsmithing to avoid the $460 independent claim fee that is appropriate for each independent claim exceeding the included three independent claims. The argument is not persuasive.
Allowable Subject Matter
Claims 1-4, 7-17, and 19 are allowed.
Claims 20-23 are pending and have allowable subject matter indicated. The remaining non-art rejection must be overcome prior to a notice of allowance.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17 all of the prior art of record fails to teach or suggest the limitation of claim 1, a method for operating a system consisting of an agricultural working vehicle, at least one working tool arranged thereon, and a controller assigned to the working vehicle, the method comprising: detecting, by at least one sensor assembly arranged at least on the working tool and having at least two sensors, the at least two sensors configured to detect two different physical variables, wherein: the sensor assembly comprises an acceleration sensor, via which an operating state of the working tool is determined, and signals representing a vertical acceleration are transmitted continuously from the at least one acceleration sensor to the controller, via which the signals of the at least one acceleration sensor are evaluated in order to determine movement amplitudes of the working tool, wherein a maximum driving speed, which ensures that the at least one working tool follows rows during field driving, is determined as a function of the movement amplitudes; storing, by a memory, information characterizing the working tool; continuously storing, by the memory, operating data of at least the working tool; and communicating wirelessly via a Bluetooth network with the controller by the at least one sensor assembly via a transmitter, wherein the controller is brought into a transmission range of the sensor assembly to activate the communication between them and the operating data temporarily stored in the memory is transmitted to the controller. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art DE 10335112 discloses agricultural machine for towing by a tractor, has an electronic control unit, one or more sensors for measuring machine operating or field processing parameters and at least an actuator for adjusting the machine operating parameters. Sensors and control unit each have a Bluetooth data transmission unit for wireless transmission of sensor data to the control unit.
All dependent claims are allowable for at least the reasons of claim 1 and/or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20180116102 agricultural electronics include many components. The components can be connected via an electronic link that connects the various components to components of an agricultural implement. This can include the use of a component type identifier and a master module. The identifier and the module can communicate data, including identification data and instructional data, to easily acknowledge and operate various electrical components of the agricultural implement. Additional sensors can be included to provide even additional data that is communicated between the module and the components of the agricultural implement to aid in providing instructions for operation and to provide additional data information.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665